


116 HR 8174 IH: Carbon Pollution Transparency Act
U.S. House of Representatives
2020-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8174
IN THE HOUSE OF REPRESENTATIVES

September 4, 2020
Mr. McEachin introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish a cost of greenhouse gases for carbon dioxide, methane, and nitrous oxide to be used by Federal agencies, and for other purposes.

 
1.Short titleThis Act may be cited as the Carbon Pollution Transparency Act. 2.FindingsCongress finds that— 
(1)sound economic and policy analyses require that the economic benefits of reducing climate change be considered together with the costs of policies and measures to reduce greenhouse gas emissions; (2)climate change, if not addressed, is projected to inflict substantial damage on the economy and people of the United States; 
(3)according to the Congressional Budget Office, the Government Accountability Office, and the Office of Management and Budget, the impacts of climate change are— (A)costing United States taxpayers billions of dollars annually; and 
(B)putting pressure on the Federal budget; (4)the expenditures by the Federal Government resulting from the effects of climate change are projected to increase, and reducing greenhouse gas emissions presents an opportunity to minimize those expenditures; 
(5)between calendar years 2008 and 2015, the United States reduced carbon pollution from the energy sector by nearly 10 percent, while the economy grew more than 10 percent; (6)more than 1,200 companies are taking the cost of climate change into consideration in business decisions; 
(7)estimates of the costs of greenhouse gases provide a method and measure, grounded in scientific and economic research, for monetizing— (A)the costs of greenhouse gas emissions; and 
(B)the benefits of reducing greenhouse gas emissions; (8)the National Academies of Sciences, Engineering, and Medicine has provided detailed recommendations for improving the estimate of the costs of greenhouse gases for the purpose of regulatory analysis; 
(9)the reduction of greenhouse gas emissions by other countries benefits the United States by reducing climate risks to the United States, and the reduction of greenhouse gas emissions by the United States benefits other countries; (10)in light of the global nature of the problem of greenhouse gas emissions, the interests of the United States would be maximized if the United States were to use a calculation method of the cost of climate pollution that reflects global damages; 
(11)due to the nature of climate change risks, the returns on mitigation may pay off in periods that would otherwise involve substantial losses; (12)economic theory and evidence suggests that, for actions with intergenerational consequences such as the consequences of climate change, a discount rate approximately equal to or less than the long-term yield on the debt of the Treasury of the United States may be appropriate; and 
(13)it is imperative that the academic community continue research on the cost of greenhouse gases. 3.DefinitionsIn this Act: 
(1)Calculation methodThe term calculation method means the method by which the costs of greenhouse gases are calculated in accordance with subsections (a), (b), and (c) of section 4, respectively. (2)CommitteeThe term Committee means the Costs of Greenhouse Gases Scientific Review Committee established under section 7(a). 
(3)Costs of greenhouse gases 
(A)In generalThe term costs of greenhouse gases means the monetized present discounted values, in dollars, of the current and future net costs to society that result from— (i)1 ton of emissions of a specific greenhouse gas in a specific year, including, but not limited to, damage relating to— 
(I)a change in net agricultural productivity; (II)energy use; 
(III)human health; (IV)property damage from increased flood risk and sea level rise; and 
(V)to the maximum extent practicable, the value of the effect on ecosystem services due to climate change; and (ii)the monetized present discounted values of the current and future net benefits to society from a 1-ton reduction of emissions of a specific greenhouse gas in a specific year, including a reduction in any damage described in clause (i). 
(B)InclusionsThe term costs of greenhouse gases includes— (i)the cost of carbon dioxide; 
(ii)the cost of methane; (iii)the cost of nitrous oxide; and 
(iv)the cost of any other greenhouse gas estimated by the Working Group. (4)Working GroupThe term Working Group means the Interagency Working Group on the Costs of Greenhouse Gases established under section 5(a). 
4. Cost of carbon dioxide, cost of methane, and cost of nitrous oxide 
(a)Cost of carbon dioxideIn developing any rulemaking that requires a regulatory impact analysis, making any substantial procurement decision for which the cost of carbon dioxide is not applied before the date on which a revised version of the costs of greenhouse gases is finalized, the head of any Federal agency shall consider and document the cost of carbon dioxide in accordance with the amounts specified in the following table: Cost of Carbon Dioxide, 2010 Through 2050 (in 2007 Dollars per Metric Ton of Carbon Dioxide), Discount Rate and Statistic  Year5 Percent Average3 Percent Average2.5 Percent AverageHigh Impact (95th Percentile at 3 Percent Discount Rate)   2010$10$31$50$86 2011$11$32$51$90 2012$11$33$53$93 2013$11$34$54$97 2014$11$35$55$101 2015$11$36$56$105 2016$11$38$57$108 2017$11$39$59$112 2018$12$40$60$116 2019$12$41$61$120 2020$12$42$62$123 2021$12$42$63$126 2022$13$43$64$129 2023$13$44$65$132 2024$13$45$66$135 2025$14$46$68$138 2026$14$47$69$141 2027$15$48$70$143 2028$15$49$71$146 2029$15$49$72$149 2030$16$50$73$152 2031$16$51$74$155 2032$17$52$75$158 2033$17$53$76$161 2034$18$54$77$164 2035$18$55$78$168 2036$19$56$79$171 2037$19$57$81$174 2038$20$58$82$177 2039$20$59$83$180 2040$21$60$84$183 2041$21$61$85$186 2042$22$61$86$189 2043$22$62$87$192 2044$23$63$88$194 2045$23$64$89$197 2046$24$65$90$200 2047$24$66$92$203 2048$25$67$93$206 2049$25$68$94$209 2050$26$69$95$212. (b)Cost of methaneIn developing any rulemaking that requires a regulatory impact analysis, making any substantial procurement decision for which the cost of methane is not applied before the date on which a revised version of the costs of greenhouse gases is finalized, the head of any Federal agency shall consider and document the cost of methane in accordance with the amounts specified in the following table: 
Cost of Methane, 2010 Through 2050 (in 2007 Dollars per Metric Ton of Methane), Discount Rate and Statistic 
 
Year5 Percent Average3 Percent Average2.5 Percent AverageHigh Impact (95th Percentile at 3 Percent Discount Rate) 
 
2010$370$870$1,200$2,400 
2011$380$910$1,200$2,500 
2012$400$940$1,300$2,600 
2013$420$970$1,300$2,700 
2014$440$1,000$1,300$2,700 
2015$450$1,000$1,400$2,800 
2016$470$1,100$1,400$2,900 
2017$490$1,100$1,500$3,000 
2018$510$1,100$1,500$3,000 
2019$520$1,200$1,500$3,100 
2020$540$1,200$1,600$3,200 
2021$560$1,200$1,600$3,300 
2022$590$1,300$1,700$3,400 
2023$610$1,300$1,700$3,500 
2024$630$1,400$1,800$3,600 
2025$650$1,400$1,800$3,700 
2026$670$1,400$1,900$3,800 
2027$700$1,500$1,900$3,900 
2028$720$1,500$2,000$4,000 
2029$740$1,600$2,000$4,100 
2030$760$1,600$2,000$4,200 
2031$790$1,600$2,100$4,300 
2032$820$1,700$2,100$4,500 
2033$850$1,700$2,200$4,600 
2034$880$1,800$2,200$4,700 
2035$900$1,800$2,300$4,900 
2036$930$1,900$2,400$5,000 
2037$960$1,900$2,400$5,100 
2038$990$2,000$2,500$5,200 
2039$1,000$2,000$2,500$5,400 
2040$1,000$2,000$2,600$5,500 
2041$1,100$2,100$2,600$5,600 
2042$1,100$2,100$2,700$5,700 
2043$1,100$2,200$2,700$5,800 
2044$1,200$2,200$2,800$5,900 
2045$1,200$2,300$2,800$6,100 
2046$1,200$2,300$2,900$6,200 
2047$1,300$2,400$2,900$6,300 
2048$1,300$2,400$3,000$6,400 
2049$1,300$2,500$3,000$6,500 
2050$1,300$2,500$3,100$6,700. 
(c)Cost of nitrous oxideIn developing any rulemaking that requires a regulatory impact analysis, making any substantial procurement decision for which the cost of nitrous oxide is not applied before the date on which a revised version of the costs of greenhouse gases is finalized, the head of any Federal agency shall consider and document the cost of nitrous oxide in accordance with the amounts specified in the following table: Cost of Nitrous Oxide, 2010 Through 2050 (in 2007 Dollars per Metric Ton of Nitrous Oxide), Discount Rate and Statistic  Year5 Percent Average3 Percent Average2.5 Percent AverageHigh Impact (95th Percentile at 3 Percent Discount Rate)  2010$3,400$12,000$18,000$31,000 2011$3,500$12,000$18,000$32,000 2012$3,700$12,000$19,000$33,000 2013$3,800$13,000$19,000$34,000 2014$3,900$13,000$20,000$34,000 2015$4,000$13,000$20,000$35,000 2016$4,200$14,000$20,000$36,000 2017$4,300$14,000$21,000$37,000 2018$4,400$14,000$21,000$38,000 2019$4,600$15,000$22,000$38,000 2020$4,700$15,000$22,000$39,000 2021$4,900$15,000$23,000$40,000 2022$5,000$16,000$23,000$41,000 2023$5,200$16,000$23,000$42,000 2024$5,400$16,000$24,000$43,000 2025$5,500$17,000$24,000$44,000 2026$5,700$17,000$25,000$45,000 2027$5,900$17,000$25,000$46,000 2028$6,000$18,000$26,000$47,000 2029$6,200$18,000$26,000$48,000 2030$6,300$19,000$27,000$49,000 2031$6,500$19,000$27,000$50,000 2032$6,800$19,000$28,000$51,000 2033$7,000$20,000$28,000$52,000 2034$7,200$20,000$29,000$54,000 2035$7,400$21,000$29,000$55,000 2036$7,600$21,000$30,000$56,000 2037$7,800$21,000$30,000$57,000 2038$8,000$22,000$31,000$58,000 2039$8,200$22,000$31,000$59,000 2040$8,400$23,000$32,000$60,000 2041$8,600$23,000$32,000$61,000 2042$8,800$23,000$33,000$62,000 2043$9,100$24,000$33,000$64,000 2044$9,300$24,000$34,000$65,000 2045$9,500$25,000$34,000$66,000 2046$9,800$25,000$35,000$67,000 2047$10,000$26,000$35,000$68,000 2048$10,000$26,000$36,000$69,000 2049$10,000$26,000$36,000$71,000 2050$11,000$27,000$37,000$72,000. (d)Adjustment for inflationThe head of a Federal agency may adjust the costs described in the tables contained in subsections (a) through (c) for inflation. 
5.Interagency Working Group on the Costs of Greenhouse Gases 
(a)EstablishmentThe Director of the Office of Management and Budget, the Director of the Office of Science and Technology Policy, and the Chair of the Council of Economic Advisers shall establish an interagency working group, to be known as the Interagency Working Group on the Costs of Greenhouse Gases to carry out the calculation method revision evaluation described in section 6. (b)MembershipThe Working Group shall consist of members from— 
(1)the Council of Economic Advisers; (2)the Office of Science and Technology Policy; 
(3)the National Security Council; (4)the National Economic Council; 
(5)the Council on Environmental Quality; (6)the Department of Agriculture; 
(7)the Department of Commerce; (8)the Department of Energy; 
(9)the Department of the Interior; (10)the Department of Transportation; 
(11)the Department of the Treasury; (12)the Department of Health and Human Services; 
(13)the Environmental Protection Agency; (14)the National Oceanic and Atmospheric Administration; 
(15)the Federal Energy Regulatory Commission; (16)the United States Global Change Research Program; and 
(17)the Corps of Engineers. 6.Calculation method revision (a)Revision evaluation (1)In generalNot later than 5 years after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, the Working Group shall carry out a revision evaluation for the cost of carbon dioxide, cost of methane, and cost of nitrous oxide to determine whether a revision of the calculation method of the cost of carbon dioxide, cost of methane, or cost of nitrous oxide is necessary. 
(2)ConsiderationsIn carrying out a revision evaluation under paragraph (1) or a revision under subsection (b), the Working Group shall— (A)consider— 
(i)the findings of the National Academies of Sciences, Engineering, and Medicine relating to approaches to estimating the costs of greenhouse gases; (ii)the findings of the Committee under section 7(a)(3); 
(iii)advancements in scientific and economic research relating to the impacts of climate change and the estimation of the costs of greenhouse gases; (iv)new domestic and international findings; 
(v)the qualitative costs to society as a result of the categories of damage described in section 3(3)(A) that cannot be monetized; and (vi)all harm caused by greenhouse gas emissions; 
(B)assess any proposed revision of the calculation method with respect to— (i)consistency with the state of scientific knowledge, as reflected by current, peer-reviewed literature; and 
(ii)the adequacy with which the proposed calculation method identifies and represents key uncertainties and sensitivities; (C)evaluate the harm caused by greenhouse gas emissions for the period beginning on the date on which the applicable revision evaluation commences and ending on a date in the future that would allow estimation of the vast majority of discounted climate damages; 
(D)apply 1 or more discount rates, which shall— (i)account for the intergenerational nature of the harm caused by climate change; and 
(ii)be consistent with the interest rate of consumption used by Federal agencies to reflect climate risk; (E)include values that account for global damages from greenhouse gas emissions; 
(F)document the calculation method and present results in a manner adequate for the scientific community to understand and assess the calculation method; and (G)make available to researchers the model code for review, use, and modification. 
(b)Revision 
(1)Calculation methodIf the Working Group makes a determination under subsection (a)(1) that revision of the calculation method is necessary, the Working Group shall draft a proposed revision of the calculation method. (2)Public notification and comment periodAny proposed revision of the calculation method shall be published in the Federal Register for a period of public comment of not fewer than 90 days and include consultation with industry groups. 
(3)Effect of revisions by Working GroupAny revised calculation method of the cost of carbon dioxide, the cost of methane, or the cost of nitrous oxide developed by the Working Group under paragraph (1) and published under paragraph (2) shall supersede the applicable discount rate value of the cost of carbon dioxide, the cost of methane, or the cost of nitrous oxide under section 4. 7.Costs of Greenhouse Gases Scientific Review Committee (a)Establishment (1)In generalNot later than January 1, 2021, and not less frequently than once every 5 years thereafter, the Director of the Office of Management and Budget, in consultation with the Director of the Office of Science and Technology Policy and the Chair of the Council of Economic Advisers, shall establish a committee, to be known as the Costs of Greenhouse Gases Scientific Review Committee. 
(2)MembershipThe membership of the Committee shall consist of not fewer than 10 members, selected by the presidents of the National Academies of Sciences, Engineering, and Medicine, who shall represent scientific fields relevant to the estimation of the costs of greenhouse gases, including— (A)climate science; 
(B)climate economics; and (C)decision analysis. 
(3)DutiesThe Committee shall publish a report in which the Committee shall— (A)make a recommendation to the Working Group regarding whether a revision of the calculation method is necessary; 
(B)if the Committee determines that a revision is necessary, recommend scientific data and models to be used by the Working Group in the revision of the calculation method; (C)provide scientific advice to the Working Group on the revision; and 
(D)provide guidance to the U.S. Global Change Research Program with respect to the research necessary to advance the estimation of the costs of greenhouse gases. (b)TerminationOn the completion of the revision evaluation for which the Committee is established, the Committee shall terminate. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to administer the Committee.  